                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                :                 No. 3:12-CR-25 (VLB)
                                        :
      v.                                :                 March 10, 2020
                                        :
GREGORY VIOLA                           :
                                        :

           Order on Motion to Update Clerks’ Records and Reissue Check
                                      [Dkt. 58]
   The Court GRANTS the Government’s motion to direct the Clerk to update her

records concerning victim information in this case. Since the entry of the Court’s

judgment in 2012, one of the victims is now deceased. [Dkts. 113, 113-1 (Exs. A and

B)]. Under 18 U.S.C. § 3663A(a)(2), where a District Court orders restitution and the

victim dies, the representative of the victim’s estate or another family member

“may assume the victim’s rights under this section.” Per Exhibit B, the Court

appoints the surviving spouse and co-victim as the representative of the deceased

victim. The Clerk is directed to update her records to reflect that the surviving

spouse may assume all the right to any remaining restitution owed to the deceased

victim whose rights are assumed. The Clerks if further directed to reissue the

restitution check evidenced in Exhibit A in accordance with the payment

instructions set forth int eh surviving spouse’s correspondence.

It is so ordered.
Dated at Hartford, Connecticut this 10th day of March, 2020.
                                                    ___________/s/________
                                                    Hon. Vanessa L. Bryant
                                                    United States District Judge
